DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55; however, applicant has not acknowledged multiple notifications that the document attached appears to have a wrong application number because the certified copy of the foreign document has nothing to do with brushes, makeup, applicators or a joint mechanism. (see below first lines and invention title of certified copy). 
Please file the proper certified copy or remove the priority claim from the ADS and specification. 

    PNG
    media_image1.png
    100
    569
    media_image1.png
    Greyscale

Specification
The changes to the disclosure were received on 1/14/21; these changes are accepted and overcome the previous objections. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Renner (US 0245659). 
Regarding the claimed invention being “for an application device for a cosmetic product” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Renner was considered capable of performing the cited intended use.
Claim 1: Renner discloses a joint mechanism (see annotations) comprising a first part having a rib (F, see annotations) and a second part carrying a spherical ball-shaped bracket (D, see annotations) receiving the rib (see Figs 2-3 & annotations). The 
    PNG
    media_image2.png
    469
    691
    media_image2.png
    Greyscale

Claim 2: Renner discloses the path for guiding having rounded end abutments limiting the course of the pin during rotation (see Fig 2). 
Claims 5-6 and 19: Renner discloses the joint including an angular indexing arrangement (rn+R’) of the rib with respect to the bracket in at least one angular position (see Figs 1-2) with the bracket defining a central slot (see Figs 1-2) for receiving the rib and with the slot having a bottom and the angular indexing arrangement including at least one notch (r, r’, r3, r4, r5, r6, r7, rn) arranged in the bottom of the slot (see Figs 3 & 4) able to cooperate with a complementary relief (R’) extending through and onto a bottom of the rib (see Figs 3-4). 
Claims 1-6, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Heneveld (US 7032941). 
Regarding the claimed invention being “for an application device for a cosmetic product” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Heneveld was considered capable of performing the cited intended use.
Claims 1 and 3: Heneveld discloses a joint mechanism comprising a first part (31) having a rib (see annotations) and a second part carrying a ball-shaped bracket (55) for receiving the rib (see Figs 1 & 20). The first and second parts are rotatable relative to each other (see Fig 1). The first part defines two paths for guiding (48 & 36, Fig 9) and each of these paths is described as receiving a corresponding protrusion, or pin, (Col 6, 5-30) carried by the second part and protruding into the respective path for guiding for circulating in the path for guiding in order to guide the rotation and based on the way the paths for guiding are illustrated, this would require that the pin extend and protrude in a direction parallel to the axis while being transversally offset and spaced away from the axis in order to fit into each of the paths for guiding (48 & 36; see annotations). The guide path includes two opposite paths on the first part each receiving a corresponding pin (Col 6, 5-30). 

    PNG
    media_image3.png
    525
    544
    media_image3.png
    Greyscale

Claim 2: Heneveld discloses the paths for guiding defining various end abutments (ends of 48, Fig 5 & teeth 49, Fig 6) that limit the course of the pin during the rotation. 
Claims 4 and 17-18: Heneveld discloses one path for guiding having the shape of a curved oblong hole (48, Fig 5) about the axis of rotation (see Figs 1-5). 
Claims 5-6 and 19-20: Heneveld discloses an angular indexing arrangement of the rib (36 & 49) with respect to the bracket in at least one angular position (Col 6, 5-30; see annotations). The bracket defines a central slot (58) for receiving the rib (see Fig 7) with the slot having a bottom that carries an angular indexing arrangement (35+86, Fig 15) comprising at least one notch (see Fig 15) in the bottom of the slot able to cooperate with complementary reliefs on the rib (Col 5, 40-50). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihne (DE 2739694).
Claims 1, 5, 10 and 16: Ihne discloses a joint mechanism of a hair treatment agent (see Page 1, line 15-20) application device and hair treatment agents are cosmetic products, the joint comprising: a first part having a rib (6) and a second part having a bracket (13 & 14) that receives the rib with the bracket and the rib being angularly adjustable relative to each other about a hinge (4+5) pivot axis (see Fig 3). The first part comprises a pair of oppositely disposed protruding pins (11 & 12) extending parallel to the pivot axis of rotation, while being transversely (vertically) offset in relation to the pivot axis (see Fig 3) and the second part comprises a pair of oppositely disposed guide paths (15 & 16) defined in the bracket with each guide path receiving one of the protruding pins (see Fig 1) and with the pivot axis being located vertically away from the path for guiding (see Fig 3). The two pins are adapted to circulate, or move, in their respective guide path for guiding the rotation of the first and second parts (see Figs 1-3). 
Ihne discloses the invention essentially as claimed except for the U-shaped bracket having a shape of a ball. However, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Ihne. The office also notes that applicant’s own disclosure does not indicate that this shape is for any particular reason or solves any particular problem. So alternatively, or additionally, it would have been an obvious matter of design choice to modify the U-shaped bracket of Ihne by providing it in a ball-shape instead, since the applicant has not disclosed that this shape solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the curved U-shaped bracket taught by Ihne.	
Claims 2 and 19: modified Ihne discloses the invention of claim 1 and Ihne further discloses the paths for guiding each defining end abutments (17, Fig 2) to limit the course of the pin when the parts are rotated (see Figs 1-3) and the bracket and the rib being angularly adjustable relative to each other (see Fig 3). 
Claims 3, 18, and 20: modified Ihne discloses the invention of claim 1 and Ihne further discloses the first part comprising a pair of oppositely disposed protruding pins (11 & 12) extending parallel to the pivot axis of rotation, while being transversely (vertically) offset in relation to the pivot axis (see Fig 3) and the second part comprises a pair of oppositely disposed guide paths (15 & 16) in the shape of an oblong hole curved about the pivot axis of rotation (see Fig 3) with each guide path receiving one of the protruding pins (see Fig 1) such that the bracket and the rib are angularly adjustable relative to each other (see Fig 3).
Ihne discloses the invention essentially as claimed except for the pair of pins being located on the second part and the pair of guide paths being located on the first part. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reverse this arrangement so that the guide paths are on the first part and the protruding pins are on the second part, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(A). 
Claims 4 and 17: modified Ihne discloses the invention of claims 1 and 2 and Ihne further discloses the paths for guiding having the shape of a curved oblong hole, curved about the pivot axis (see Figs 2-4). 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 20040009028) in view of Ihne (DE 2739694)
Claims 1, 10, and 16: Gueret discloses a joint mechanism for an eyelash makeup [0018-0019] applicator and eyelash makeup is a cosmetic product, the joint comprising: a first part having a rib (10) and a second part carrying a bracket (12) that receives the rib with the rib and bracket being angularly adjustable relative to each other and rotatable relative to each other via this joint [0301-0303] about a pivot axis (axis extending into and out of the page from the center of the rib 10 in Fig 1). The bracket (12) has the shape of a ball (see Fig 1). 
Gueret discloses the invention essentially as claimed except for the bracket of the second part carrying two opposite protruding pins and the rib of the first part carrying two opposite paths for guiding the pin while the pin circulates in the guide path during rotation of the first and second parts relative to each other with the path being transversally offset and located away from the axis and the pins protruding and extending in a direction parallel to the axis. 
Ihne, however, discloses a joint mechanism of a hair treatment agent (see Page 1, line 15-20) application device and hair treatment agents are cosmetic products, the joint comprising: a first part having a rib (6) and a second part having a bracket (13 & 14) that receives the rib with the bracket and the rib being rotatable relative to each other about a hinge (4+5) pivot axis (see Fig 3). The rib of the first part comprises a pair of oppositely disposed protruding pins (11 & 12) extending parallel to the pivot axis of rotation, while being transversely (vertically) offset in relation to the pivot axis (see Fig 3) and the bracket of the second part comprises a pair of oppositely disposed guide paths (15 & 16) defined in the bracket with each guide path receiving one of the protruding pins (see Fig 1) and with the pivot axis being located vertically away from the path for guiding (see Fig 3). The two pins are adapted to circulate, or move, in their respective guide path for guiding the rotation of the first and second parts (see Figs 1-3) in order to limit how far the brush head can rotate relative to the handle thereby helping provide better control over the rotation of the first and second parts relative to each other. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the joint mechanism of Gueret by providing the first part with a pair of oppositely disposed protruding pins extending parallel to the axis of rotation and each pin being received in a corresponding guide path on the second part with the guide path being transversally offset and spaced from the rotation axis in view of Ihne in order to allow better incremental control of the rotation of the brush with respect to the handle during use. 
Claims 2 and 19: modified Gueret discloses providing the guide paths of Ihne in the bracket of Gueret and Ihne already discloses the path for guiding defining ends (end abutments) that limit the course of the pin during rotation, so the proposed modification teaches these end abutments, as well.  
Claim 3: modified Gueret discloses the invention essentially as claimed except for the pair of pins being located on the second part and the pair of guide paths being located on the first part. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Gueret by reversing this arrangement so that the guide paths are on the first part and the protruding pins are on the second part and this would result in the pins being located on either side of a plane of displacement of the rib in the bracket as claimed, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(A). 
Claims 4 and 17-18: modified Gueret discloses providing the guide paths of Ihne in the bracket of Gueret and Ihne already discloses the paths for guiding being in the shape of a curved oblong hole about the rotational axis (see Figs 2 & 4), so the proposed modification teaches the paths being curved oblong holes about the pivot axis, as well.  
Claims 5-6 and 19-20: modified Gueret discloses the invention of claim 1 and Gueret further discloses the bracket (12) defining a central slot (11) that receives the rib (10, see Fig 52) with the top and bottom parts of the slot walls having a series of notches (136, see Fig 69) [0335] and the rib having complementary reliefs (135, Fig 69) that cooperate with the notches [0335] to serve as an angular indexing arrangement allowing the parts to be secured at different angular positions.  
Claim 7: modified Gueret discloses the invention of claim 1 and Gueret further discloses the first part can include an outer skirt (80) arranged around the bracket (see annotations) and this skirt would still be in the same position when the pin of modified Gueret is received in the guide path and the bracket protrudes at least partially outside (above) the skirt (see annotations).  

    PNG
    media_image4.png
    602
    566
    media_image4.png
    Greyscale

Claim 8: modified Gueret discloses the invention of claim 7 and further discloses the skirt carrying the bracket and in order to insert the rib into the bracket, the bracket must expand or radially deform and this bracket carries one of the pin or the path for guiding based on the above outlined modification so modified Gueret discloses the skirt defining at least one deformable tab carrying one of the pin or path for guiding with the tab being radially deformable to allow for assembly of the device. 
Claim 9: modified Gueret discloses the invention of claim 1 and Gueret further discloses the second part including a band (see annotations) that defines an inner cavity that leads into or receives a receptacle with its own inner cavity (see annotations). The bracket protrudes with respect to the band opposite the inner cavity (see annotations). 
Claim 11: modified Gueret discloses the joint mechanism of claim 1 (see above rejection) and Gueret further discloses a rod carrier (6) and an applicator (20) carried by the rod carrier (see Fig 1); a gripping member (7) and the joint mechanism of claim 1 mounted between the gripping member and rod carrier for allowing the rod carrier to be rotatable with respect to the gripping member about the pivot axis with the gripping member rotating with the first part and the second part rotating with the rod carrier. 
Claim 12: modified Gueret discloses the invention of claim 11 and Gueret further discloses a receptacle (3, Fig 1) containing cosmetic product (P, Fig 1), with the rod carrier able to switch from a storage configuration (see Fig 1) inserted into the receptacle (3) to a configuration outside the receptacle (see Fig 5). 
Claim 13: modified Gueret discloses the invention of claim 11 and Gueret further discloses the gripping member being formed as an elongated cap mounted around the first part (see Fig 1). 
Claim 14: modified Gueret discloses supplying the device according to claim 11 (see above rejection) and Gueret further discloses a method of applying cosmetic to eyelashes [0018-0019] using this device (see Fig 5), the method including the steps: with the rod carrier and gripping member occupying a first relative angular position about the pivot axis (see Fig 2); pivoting the gripping member with respect to the rod carrier (see Fig 3) to displace the gripping member and the rod carrier in a second relative angular position about the pivot axis (see Fig 3) with the pin circulating, or moving, in the guide path (see above rejection of claims 1 & 11 as Ihne teaches these limitations) and then applying makeup to the lashes [0018-0019]. 
Claim 15: Gueret discloses a method of mounting a joint mechanism for eyelash makeup [0018-0019] which is a cosmetic product, including the following steps: supplying a first part having a rib (10) and a second part carrying a bracket (12) that receives the rib with the rib and bracket being angularly adjustable relative to each other and rotatable relative to each other via this joint [0301-0303] about a pivot axis (axis extending into and out of the page from the center of the rib 10 in Fig 1). The bracket (12) has the shape of a ball (see Fig 1), inserting the rib into the bracket (see Fig 1) with the rib being rotatable about a pivot axis (see above rejection of claim 1). 
Gueret discloses the method essentially as claimed except for the bracket of the second part carrying two opposite protruding pins and the rib of the first part carrying two opposite paths and inserting the pins in the guide path during rotation of the first and second parts relative to each other with the path being transversally offset and located away from the axis and the pins protruding and extending in a direction parallel to the axis and the path for guiding be off-centered with respect to the pivot axis. 
Ihne, however, discloses a joint mechanism of a hair treatment agent (see Page 1, line 15-20) application device and hair treatment agents are cosmetic products, the joint comprising: a first part having a rib (6) and a second part having a bracket (13 & 14) that receives the rib with the bracket and the rib being rotatable relative to each other about a hinge (4+5) pivot axis (see Fig 3). So the rib must be inserted into the bracket. The rib of the first part comprises a pair of oppositely disposed protruding pins (11 & 12) extending parallel to the pivot axis of rotation, while being transversely (vertically) offset in relation to the pivot axis (see Fig 3) and the bracket of the second part comprises a pair of oppositely disposed guide paths (15 & 16) with each guide path receiving one of the protruding pins (see Fig 1) and with the pivot axis being located vertically away from the path for guiding (see Fig 3), so one of the guide pins is inserted into each guide path in order to assemble the device. The two pins are adapted to circulate, or move, in their respective guide path for guiding the rotation of the first and second parts (see Figs 1-3) in order to limit how far the brush head can rotate relative to the handle thereby helping provide better control over the rotation of the first and second parts relative to each other. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the joint mechanism of Gueret by providing the first part with a pair of oppositely disposed protruding pins extending parallel to the axis of rotation and each pin being received in a corresponding guide path on the second part with the guide path being transversally offset and spaced from the rotation axis in view of Ihne in order to allow better incremental control of the rotation of the brush with respect to the handle during use and this proposed modification would result in the assembly step including inserting the pin into the guide path as claimed because otherwise the device would not work as described. 
Response to Arguments
Applicant’s arguments filed 1/14/21 have been considered but are moot because a new grounds of rejection has been issued above for all the pending claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772